DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/30/2021 (hereinafter “amendment”) has been accepted and entered. Claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The objection(s) to the drawings is/are withdrawn as a result of the amendment.

	
Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejections of claim(s) 2 and 10 are withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bons et al. US2014/0226922 A1, herein after referred to as Bons.
Regarding claim 1 Bons discloses a splash guard for protecting a vent membrane (58 membrane, Figs. 2-4) associated with a fitment (26 insert assembly, Figs. 2-4) from a liquid (16 liquid product, Fig. 2) in a container (12 container, Fig. 1) having an interior volume, the splash guard (18 fitment, Figs. 2-4) comprising: 
an upper surface (near 24) having a perimeter substantially contoured to a lower perimeter (below 50 and above 24) of the fitment (26 bottom and 18 top shown together, Fig. 3), said perimeter adapted to permit gas to escape from the interior volume of the container (12) comprising a liquid (16); and 
a lower surface (bottom portion of 18) having a perimeter and configured to prevent liquid from splashing on the vent membrane (body of 18 separates the interior of the container from membrane 58), wherein the center of the lower surface comprises a ring affixed to a plurality of ridges radially extending from the center to the perimeter, each of the plurality of ridges having a top surface and opposing side surfaces, or wherein the lower surface comprises an inverted cone or pyramid shape (lower portion of 18 is an inverted cone shape, Figs. 3-4).
Regarding claim 2 Bons discloses the splash guard of claim 1 and further discloses wherein the lower surface perimeter (width at the bottom of 18) is greater than the upper surface perimeter (lower width of 26 between 24 and 50, Fig. 3).
Regarding claim 3 Bons discloses the splash guard of claim 1 and further discloses wherein the lower surface is sloped downwards towards the lower perimeter of the splash guard (bottom surface of 18 is sloped downwardly towards 40, Figs. 3 and 4).
Regarding claim 5 Bons discloses the splash guard of claim 1 and further discloses wherein the splash guard comprises polyethylene (paragraph [0026] lines 9-12 and paragraph [0030] lines 15-16).
Regarding claim 6 Bons discloses the splash guard of claim 1 and further discloses wherein the splash guard (18) which is associated with a lower perimeter of the fitment (26, Fig. 3).
Regarding claim 7 Bons discloses the splash guard of claim 1 and further discloses wherein the fitment is adapted to seat in an opening of the container (Figs. 1 and 2).
Regarding claim 8 Bons discloses the splash guard of claim 1 and further discloses wherein which is adapted to seat in a neck of the container (Figs. 1 and 2).
Regarding claim 9 Bons discloses a system for protecting a vent membrane (58) from a liquid (16) in a container having an interior volume, the system comprising: 
a container (12, Figs. 1-2) having an interior volume and an opening (fitment is placed in opening), and optionally a neck; 
a fitment (26) adapted to seat in the opening of the container, the fitment having an upper perimeter (36 second end of insert, Fig. 3) and a lower perimeter (bottom of 26 between 50 and 24, Fig. 3); a vent (28 venting assembly, Figs. 3-4) and the vent membrane (58) which are associated with the fitment (Figs. 3-4); and a splash guard (20) disposed within the container (Figs. 1-2), the splash guard associated with the lower perimeter of the fitment and allowing venting of the interior volume of the container while blocking liquid from contacting the vent membrane (paragraph [0030] lines 5-7); said splash guard comprising: an upper surface having a perimeter substantially contoured to the lower perimeter of the fitment (Fig. 3 18 and 26 shown fit together), said perimeter adapted to permit gas to escape from the interior volume of the container (12) comprising a liquid (16); a lower surface having a perimeter and configured to prevent liquid from splashing on the vent membrane (body of 18 is between liquid and membrane and will prevent splashing onto membrane), wherein the center of the lower surface or wherein the lower surface comprises an inverted cone or pyramid shape (lower surface of 18 is an inverted cone shape, Figs. 3-4).
Regarding claim 10 Bons discloses the splash guard of claim 9 and further discloses wherein the lower surface perimeter (width at the bottom of 18) is greater than the upper surface perimeter (lower width of 26 between 24 and 50, Fig. 3).
Regarding claim 12 Bons discloses a system of claim 9 and further discloses wherein the splash guard comprises polyethylene (paragraph [0026] lines 9-12 and paragraph [0030] lines 15-16).
Regarding claim 13 Bons discloses a system of claim 9 and further discloses wherein the perimeter of the splash guard (18) is greater than the lower perimeter of the fitment (lower perimeter of 26 between 50 and 24, 18 has a greater perimeter, Fig. 3).
Regarding claim 14 Bons discloses a system of claim 9 and further discloses wherein the perimeter of the splash guard creates a friction fit to the lower perimeter of the fitment (paragraph [0023] lines 8-14, the venting assembly 28 is attached to the splash guard 18 via the fitment 26 and has an open and closed position, thus causing friction and would be a friction fit).
Regarding claim 15 Bons discloses a system of claim 9 and further discloses wherein the container (12) comprises a neck (Figs. 1-2).
Regarding claim 16 Bons discloses a system of claim 15 and further discloses wherein the splash guard is disposed within the neck (Figs. 1-2).
Regarding claim 17 Bons discloses a system of claim 9 and further discloses which comprises a liquid (16, Figs. 2) in the interior volume.
Regarding claim 18 Bons discloses a system of claim 17 and further discloses wherein the liquid (16) comprises an acid (paragraph [0022] lines 7-9).
Regarding claim 19 Bons discloses a method for protecting a vent membrane from a liquid, the method comprising: 
providing a fitment (26) adapted to seat in an opening of a container (12), and installing a splash guard (18) on the outer circumference of the lower perimeter of the fitment (Fig. 3), said splash guard comprising: an upper surface having a perimeter substantially contoured to the lower perimeter of the fitment (Fig. 3 18 and 26 shown fit together), said perimeter adapted to permit gas to escape from the interior volume of the container (12) comprising a liquid (16); a lower surface having a perimeter and configured to prevent liquid from splashing on the vent membrane (body of 18 is between liquid and membrane and will prevent splashing onto membrane), wherein the center of the lower surface comprises a ring affixed to a plurality of ridges radially extending from the center to the perimeter, each of the plurality of ridges having a top surface and opposing side surfaces, or wherein the lower surface comprises an inverted cone or pyramid shape (lower surface of 18 is an inverted cone shape, Figs. 3-4).

Response to Arguments
Applicant's arguments filed 08/30/2021 have been fully considered but they are not persuasive. Applicant argues that because they are unable to find the words “splash guard” that it is not disclosed by Bons. Examiner disagrees, claims 1, 9 and 19 claim a lower surface having a perimeter and configured to prevent liquid from splashing on the vent membrane, which is disclosed as 18. 18 surrounds and protects the passage channels 46 and 22, which lead to the vent membrane. The splash guard does allow passage of fluids in the open position through the designated opening, if no fluids could pass through it would be a closure and not a guard. Applicant argues that the lower surface is not an inverted cone, this is unclear as it is clearly shown in Figs. 3 and 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735